Citation Nr: 0104486	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  95-40 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of the 
excision of an osteophyte from the left fourth toe, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of an 
injury of the right big toe and excision of an osteophyte 
from the right fourth toe, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jesse L. Kearney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to July 
1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued noncompensable 
ratings for residuals of an excision of an osteophyte from 
the left fourth toe and for residuals of an injury of the 
right big toe and excision of an osteophyte from the right 
fourth toe.  The veteran established increased ratings of 10 
percent for those disabilities by means of a January 1997 
rating decision.  However, as that decision does not 
constitute a full grant of benefits sought on appeal, these 
claims remain before the Board.

These claims were previously before the Board and were the 
subject of an October 1997 Board decision.  The October 1997 
Board decision was vacated by a July 1999 Order of the United 
States Court of Appeals for Veterans Claims.

These claims again came before the Board and were the subject 
of a March 2000 remand, which sought additional evidence.  
That development has been completed and these claims are 
again before the Board.

The veteran established increased ratings of 20 percent for 
those disabilities at issue in this case by means of an 
August 2000 rating decision.  However, as that decision does 
not constitute a full grant of benefits sought on appeal, 
these claims remain before the Board.


FINDINGS OF FACT

1.  The veteran's left toe injury more nearly approximates a 
severe injury of the left foot.

2.  The veteran's right toe injuries more nearly approximate 
a severe injury of the right foot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating of 30 
percent, but not greater, for residuals of the excision of an 
osteophyte from the left fourth toe are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2000).

2.  The criteria for entitlement to an increased rating of 30 
percent, but not greater, for residuals of an injury of the 
right big toe and excision of an osteophyte from the right 
fourth toe are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his residuals of the excision of an 
osteophyte from the left fourth toe and his residuals of an 
injury of the right big toe and excision of an osteophyte 
from the right fourth toe are more severe than currently 
evaluated, warranting increased ratings.  After a review of 
the record, the Board finds that the veteran's contentions 
are supported by the evidence, and a rating of 30 percent is 
granted for each of those two disabilities.

The veteran established service connection for residuals of 
the excision of an osteophyte from the left fourth toe, and 
for residuals of an injury of the right big toe and excision 
of an osteophyte from the right fourth toe by means of a 
November 1985 rating decision, which assigned a 10 percent 
disability rating for the right toes, and a noncompensable 
disability rating for the left toes.  The veteran's rating 
was decreased to noncompensable by means of a May 1988 rating 
decision.  An April 1993 Board decision continued the 
noncompensable ratings, but granted a 10 percent rating based 
on multiple noncompensable service-connected disabilities.  
The noncompensable ratings were continued by an August 1995 
rating decision, which is the subject of this appeal.  The 
veteran was granted increased ratings of 10 percent for those 
disabilities by means of a January 1997 rating decision.  The 
veteran was subsequently granted increased ratings of 20 
percent for those disabilities by means of an August 2000 
rating decision.  However, as those increases do not 
constitute a total grant of benefits sought on appeal, the 
claims remain before the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  The veteran's disabilities have been evaluated 
pursuant to the criteria found in Diagnostic Code 5284 of the 
Schedule.  38 C.F.R. § 4.71a (2000).  Under those criteria, a 
10 percent rating is warranted where the evidence shows a 
moderate injury of the foot.  A 20 percent rating is 
warranted where the evidence shows a moderately severe injury 
of the foot.  A 30 percent rating is warranted where the 
evidence shows a severe injury of the foot.  The highest 
schedular rating pursuant to Diagnostic Code 5284 for an 
injury of the foot is 30 percent.  However, a note to that 
Diagnostic Code directs the adjudicator that with actual loss 
of use of the foot, a rating of 40 percent is warranted.  
38 C.F.R. § 4.71a (2000).  The terms "mild," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2000).  The use of terminology 
such as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (2000).

A March 1994 VA medical report shows that the veteran was 
seen for plantar warts and complained of pain.  The veteran 
worked on his feet all day.  Objective examination found 
intractable plantar keratosis of the left fourth and fifth 
and right fourth toes.  X-rays showed old osteotomies at the 
fourth toes bilaterally.  The examiner provided an assessment 
of intractable plantar keratosis, and prescribed inlays.

A June 1995 VA examination found that there were sore 
calluses bilaterally post surgery.  The veteran complained of 
calluses and pain.  The examiner found that the scars on the 
dorsum were healed.  Skin was within normal limits except for 
bilateral 4/5 metatarsal head callus.  The examiner noted 
that the veteran had congenital flat feet and low arches.  X-
rays showed a healed distal metatarsal shaft surgery which 
appeared to be well aligned.  The examiner provided an 
assessment of a deep plantar callus bilaterally of the fourth 
and fifth metatarsal heads secondary to the structure of the 
veteran's flat feet.  The examiner opined that the feet were 
well within normal limits for status post surgery.  The 
examiner stated that he reduced the calluses and recommended 
better shoes.

A December 1996 VA examination found that the veteran was 
wearing a tennis shoe.  He walked with a halting type gait 
and complained of pain in his feet when he walked.  
Examination of the right foot revealed a deformity of the 
right great toe nail with a possible fungus infection.  The 
foot was mildly pronated when viewed from the back.  There 
was a scar over the fourth metatarsal phalangeal 
articulation, dorsally, that measured approximately 3.5 
inches to 4 inches in length that was well-healed.  The toe 
was in an extended position in weight bearing and appeared to 
have good relationship with the walking surface.  He had some 
hypesthesia along the dorsum of the fourth toe in the 
vicinity of the surgical excision.  On the plantar aspect of 
the foot, there was a callosity present on the plantar 
surface overlying the fourth as well as the fifth metatarsal.  
The areas were quite firm and the veteran withdrew vigorously 
when they were lightly palpated.  The left foot was in 
pronation, perhaps to a lesser degree than the right in the 
standing position.  The fourth toe of the left foot was in a 
flexed position at the proximal interphalangeal articulation.  
It was fixed at about 30 degrees in a claw position.  There 
was no callosity on the tip of that toe.  The veteran had a 
hallux valgus of approximately 20 degrees.  There was a scar 
present along the dorsal aspect of the fourth toe which was 
well-healed.  X-rays revealed the right foot hallux valgus of 
approximately 15 degrees.  There was osteophyte formation 
that was quite early at the head of the great toe metatarsal 
medially and one along the base of the great toe phalanx in 
the distal segment.  An alteration, possibly due to a 
metatarsal osteotomy was noted in the distal third of the 
fourth metatarsal neck area.  The joint surfaces of the 
phalanges appeared undisturbed.  The clawing of the fourth 
toe could be seen making the interphalangeal articulation 
prominent.  There were well-developed sesamoids in the short 
flexors of the feet.  The left foot showed a similar degree 
of hallux valgus.  There was no exostosis in the metatarsal 
head area of the great toe, but an early one along the medial 
base of the distal phalanx.  The fourth metatarsal showed the 
results of possibly an osteotomy in the area with good 
healing.  The interphalangeal joints appeared undisturbed.  
There was no claw deformity in the lateral standing view.  
The examiner provided an impression that the metatarsal 
osteotomy of the fourth bilateral toe resulted in a claw toe 
deformity of the fourth right toe with bilateral plantar 
callosities due to atrophic fat pads.  The examiner provided 
a comment that it was difficult to assess the degree of pain 
that the veteran was having.  The examiner opined that 
ordinarily, the veteran's type of problem in almost any 
occupation could be solved by the use of supportive shoe, and 
if necessary, implants.

At a March 1996 hearing, the veteran stated that the problem 
that he had with the big toe was swelling.  He had problems 
with standing and with pressure being put on the big toe.  He 
stated that there was constant puffiness around the nail area 
and that it stayed tender all the time.  He stated that the 
right fourth toe raised and had gotten worse over the years.  
The left toe had numbness and limited movement.  The veteran 
stated that he had constant pain and aches in the toes at all 
times.  After work his toe was swollen.  He soaked them and 
rested, but the pain was constant and felt like someone was 
sticking a needle through his feet.  He stated that the pain 
traveled up the front of the leg to the knee.  He stated that 
after being on his feet for a couple of hours there was 
constant pain, relieved only if he could get off of his feet 
for a while.  As long as he stood or walked, there was 
constant pain.  He stated that he had tried orthopedic shoes 
but they did not help.  The veteran stated that he took extra 
strength Excedrin for pain relief.  It made the pain more 
bearable, but did not stop it.  The veteran stated that he 
could stand on the foot, but that he had real problems with 
cramps, which required sitting to relieve.  The veteran 
stated that the fourth toe on the left foot was constantly 
very painful.  The left toe was raised with a corn or blister 
on the top of the toe.  He stated that it made it impossible 
for him to wear shoes because of the shoe pressing down on 
the toe.  He also stated that he had corns on the third and 
fifth toes.  He said that both feet had swelling, aching, and 
pain and that it was very difficult for him to work.  The 
veteran stated that he mostly just focused on trying to make 
it through the day.  He did not play basketball any more.  He 
couldn't run.  He couldn't wear shoes because they pressed 
down on the toes.  When he stepped on anything, pain shot 
through his foot.  He felt that there was not much he could 
really do except got to work and go home.  He worked in 
housekeeping stripping and waxing floors.  He was on his feet 
constantly at work.  He stated that he was good for the first 
couple of hours but then was in constant pain.  He stated 
that it was difficult to try to work while his feet were 
hurting.  He stated that he averaged missing work three days 
per month because of his feet.

A June 2000 VA examination shows that the veteran had clawing 
of the fourth toes on both feet and had undergone surgery 
altering the position of those toes for a problem discovered 
during basic training.  He had also injured his right great 
toe after dropping a crowbar on it in November 1982.  The 
veteran complained of more difficulty with the left foot than 
the right.  He worked in custodial care at the Regional 
Medical Center.  He was forced to wear tennis shoes so that 
he could have a soft undersole on the bottom of his feet and 
so that he could cut the top out on the left side overlying 
the dorsum of the fourth toe.  He complained of pain on the 
plantar aspect of the right foot, opposite the fourth 
metatarsal head.  He indicated a callus and the inner aspect 
of the right great toe.  He indicated that the pain was at 
the metatarsal phalangeal articulation and not at the 
interphalangeal articulation.  The left foot had a friction 
point over the proximal interphalangeal joint that was tender 
and required the shoe to be cut out.  He had a callus that 
was painful on the plantar aspect of the foot.  He complained 
of pain of a generalized nature on both right and left sides, 
or medial and lateral of both heels.

Physical examination found the veteran wearing tennis shoes.  
He walked with a combination of a hobbling and hopping type 
gait.  His initial steps after sitting were very 
uncomfortable.  In the standing position, he had slight 
forefoot pronation.  The right foot showed a one inch 
incision overlying the proximal interphalangeal articulation 
of the fourth toe and a 1.5 inch incision over the metatarsal 
neck area.  On the plantar aspect, there was a half inch 
thick callus overlying the head of the fourth metatarsal.  He 
was also tender, with some thickening of the skin over the 
fifth metatarsal head.  On passive movement of the great toe, 
he had pain at the metatarsal phalangeal articulation, but 
none was complained of when the interphalangeal joint was 
moved passively.  He had a mild to moderate toenail deformity 
on the great toe.  There was a mild 5 to 10 degree loss of 
flexion and extension of the proximal interphalangeal 
articulation of the fourth toe.  Both feet showed poorly 
developed fat pads.  The left foot showed a well-healed 1.75 
inch incision over the fourth metatarsal neck and a friction 
area over the proximal interphalangeal articulation of the 
fourth toe.  There was a half inch callus overlying, and 
superficial to, the head of the fourth metatarsal.

The veteran stated that he could stand for approximately one 
to two hours, and then needed to sit.  If he worked 30 
minutes to one hour, then he required a brief period of 
sitting in order to relieve his severe foot discomfort.  The 
examiner could detect no sensory loss.  There was a hallux 
valgus position of 20 degrees in both great toes.  The edges 
of the surgical incision showed some slight hypalgesia and 
hypesthesia.  There was no circulatory impairment.

Multiple films were obtained.  The right foot showed a slight 
change in configuration at the fourth metatarsal neck.  This 
was in excellent two-plane alignment.  The great toe, along 
the medial interphalangeal joint line, showed a two 
millimeter osteal spur, measuring at the base by three 
millimeter in the distal phalanx.  The proximal phalanx 
showed a small "3 x 3" cystic area in the distal medial 
area of the proximal phalanx.  The joint space was preserved 
in the fourth proximal interphalangeal joint.  There was a 
change in the distal end of the proximal phalanx.  Views of 
the left foot showed a change in the configuration of the 
neck area of the fourth metatarsal, with an oblique, healed 
osteotomy line.  The overall position and alignment were 
excellent.  The components of the proximal interphalangeal 
joint of the fourth toe were indistinct.

The examiner provided an impression of bilateral remote 
surgery (metatarsosteotomy) at the neck level, clawtoe 
deformity of the left proximal interphalangeal fourth toe, 
bilateral plantar callosities, and atrophic fat pads of both 
feet.

In response to specific requests contained in the March 2000 
remand, the examiner stated that the veteran's symptoms in 
his feet were predominantly pain, restricted weightbearing, 
and difficulty in wearing shoes secondary to his service-
connected toe disabilities.  The examiner stated that the 
left fourth toe had a persistent lack of complete extension 
and flexion that was difficult to estimate accurately, but 
constituted at least the last 15 degrees of extension and the 
last 5 degrees to 10 degrees of flexion.  There was no excess 
motion.  There was restriction of motion which would promote 
weakened motion.  Fatigability in the toe was not possible to 
estimate.  Pain occurred not on motion, but due to lack of 
motion, and also the position of the toe contributed to a 
slight increase in prominence of the metatarsal head, which 
in turn produced the callus on the bottom of the foot.  The 
veteran's condition in the left foot was continual and the 
severity depended upon the amount of weightbearing.  The 
presence of the calluses would indicate that the restriction 
of weightbearing due to pain would be induced.  The examiner 
was unable to establish an opinion as far as pain on motion.

The veteran's right foot had painful callosities, and 
although the clawing of the toe was not present at number 
four, the veteran was still receiving abnormal pressure from 
the metatarsal head, and this was impairing his function.  As 
near as could be determined, the veteran's right great toe 
was recovered from the trauma.  However, he did have bone 
changes at the interphalangeal articulation.  His greatest 
symptoms of pain during the examination were one joint 
proximal to that, in the metatarsal phalangeal articulation.  
The examiner provided an opinion that the veteran had 
recovered from the trauma incident of November 1982.  The 
examiner was unable to detect any loss of motion, excess 
motion, weakened motion, excessive fatigability, or pain at 
the distal joint.  However, the veteran complained of pain at 
the metatarsal phalangeal articulation.  No findings were 
present at that joint.  The films of the interphalangeal 
articulation of the right joint showed a change in the shape 
of the components, but a joint space was still present.  
Those changes could have been the effect of resection of the 
end of the proximal phalanx distally, but there was no 
evidence of a joint fusion on either the right or left side.  
The right foot had calluses that were capable of producing 
pain on use of the feet.  Both feet had painful calluses due 
to metatarsal head prominences.  The left foot was 
symptomatic because of the configuration of the proximal 
interphalangeal articulation of the fourth toe.  The examiner 
provided an opinion that the veteran was restricted in the 
use of his feet because of pain.  He had not improved since 
the examination in 1996.

The Board finds that the veteran's left and right foot 
disabilities more nearly approximate a severe injury of the 
left and right feet, and that an increased rating of 30 
percent, but not greater, is warranted for each foot 
disability.  The evidence shows that the veteran's feet 
disabilities result in limitation of motion of the toes.  
However, the main symptomatology appears to be pain, 
resulting in restriction in the length of time of 
weightbearing, the need for periods of rest, an alteration of 
gait, and the need to modify the shoe on the left foot to 
relieve pressure over the fourth toe.  Because of that 
symptomatology, the veteran has stated that he is capable of 
working for 30 minutes to one hour or standing for one to two 
hours, before requiring a period of rest off of his feet.  
The veteran's feet disabilities require a modification of use 
and restriction of his activities on his feet, resulting in a 
significant restriction of function and use.  They appear to 
be of the severity which would constitute severe injuries of 
the feet.  The Board has particularly noted the relatively 
short period of time which the veteran is capable of standing 
or working on his feet, the constant nature of the pain 
resulting from his disabilities, and the impairment of his 
gait in determining that his disabilities are severe.

However, the Board finds that the veteran's disabilities do 
not result in the loss of use of the feet.  Loss of use of a 
foot will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
use of a suitable prosthetic device.  The determination will 
be made on the basis of the actual remaining function, 
whether the acts of balance and propulsion, and other 
functions, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2) 
(2000).  The veteran is capable of standing on his feet for 
one to two hours or working on his feet for 30 minutes to one 
hour before requiring rest.  The evidence does not show any 
sensory loss in the feet.  The Board finds that while the 
veteran suffers from severe disabilities of the feet, he is 
capable of a level of function which exceeds that which he 
would have with prostheses.  Therefore, the Board finds that 
a rating greater than 30 percent is not warranted for either 
of the veteran's disabilities of the feet.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
stated in the evaluation of a veteran's disability that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The Court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Therefore the Board states 
that in the instant case that the nature of the original 
injury has been reviewed and the functional impairment that 
can be attributed to pain or weakness has been taken into 
account.  38 C.F.R. §§ 4.40, 4.45 (2000).

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 30 percent for his injuries of the feet.  
Specifically, the Board finds that the veteran's pain was 
considered in finding that he had severe injuries of the 
feet.  In fact, the pain and resulting limitation were the 
main factors considered in finding that the veteran's feet 
injuries were severe.  While the veteran does have some 
limitation of motion, his main symptom is pain in the feet.  
Thus, the rating assigned already contemplates the loss of 
function due to pain (both on motion and due to lack of 
motion), fatigability, and limitation of motion.  The Board 
has also considered the veteran's level of pain and the 
resulting impairment of function in determining that the 
veteran's disabilities do not result in the loss of use of 
his feet.

Accordingly, the Board finds that the criteria for a rating 
of 30 percent, but not greater, for residuals of the excision 
of an osteophyte from the left fourth toe are met and a 
rating of 30 percent is granted for that disability.  The 
Board further finds that the criteria for a rating of 30 
percent, but not greater, for residuals of an injury of the 
right big toe and excision of an osteophyte from the right 
fourth toe are met and a rating of 30 percent is granted for 
that disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5284 (2000).


ORDER

Entitlement to an increased rating of 30 percent, but not 
greater, for residuals of the excision of an osteophyte from 
the left fourth toe, is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.

Entitlement to an increased rating of 30 percent, but not 
greater, for residuals of an injury of the right big toe and 
excision of an osteophyte from the right fourth toe, is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

